DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/25/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Status of Claims
The examiner has taken notice that claims 15-19 have been amended, and claims 1-14 have been canceled, and claims 21-33 have been newly added.  Claims 15-33 are pending in the current application.
Response to Arguments
Applicant’s arguments filed 11/02/2020 regarding Akkarakaran have been fully considered but they are not persuasive.
	Applicant argues that Akkarakaran does not teach or suggest “selecting, based on a determination that the first uplink transmission power is less than or equal to an uplink transmission power threshold, the two-step random access procedure” as recited in independent claim 15.  The examiner respectfully disagrees.
	As previously cited in the recent office action, Akkarakaran teaches that the four-step RACH procedure may be selected if the transmit power required to transmit a message is high (Akkarakaran - Paragraph [0066], provisional appendix page 2 step 1, note UE may switch to a four-step RACH procedure if the transmit power required to transmit message 13 is high).  The transmit power requirement may be interpreted as an uplink transmission power threshold; if the UE is unable to transmit at the required power, it will default to the two-step RACH procedure.  Therefore, Akkarakaran still teaches “selecting, based on a determination that the first uplink transmission power is less than or equal to an uplink transmission power threshold, the two-step random access procedure” as recited in independent claim 15.
Applicant’s arguments with respect to Chen are moot in view of newly found reference Freda, necessitated by the amendment.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15-17, 19-25, 27-29, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Akkarakaran et al. (US 2018/0110074 A1, provisional application no. 62/410,168), hereinafter referred to as Akkarakaran, in view of Feuersanger et al. (US 9,008,050 B2), hereinafter referred to as Feuersanger, and Freda et al. (US 2015/0181546 A1), hereinafter referred to as Freda.

	Regarding claim 15, Akkarakaran teaches a method (Akkarakaran - Paragraph [0018], provisional paragraph [0015], note a method for a RACH procedure at a UE) comprising:
	determining, by a wireless device, a first uplink transmission power for an uplink transmission (Akkarakaran - Paragraph [0066], provisional appendix page 2 step 1b, note UE may need higher transmit power to transmit message 13 (Fig. 4) using the two-step RACH procedure, UE may determine the transmit power level) comprising:
	a first preamble for a two-step random access procedure (Akkarakaran - Paragraph [0058], provisional paragraph [0014], note the UE collapses message 1 (containing a sequence (preamble)) and message 3 of the four-step RACH procedure into message 13 (for two-step, see Fig. 4)); and
	a first transport block (Akkarakaran - Paragraph [0068], note message 13 may be uplink data);
	selecting, based on a determination that the first uplink transmission power is less than or equal to an uplink transmission power threshold, the two-step random access procedure and a first resource for the two-step random access procedure (Akkarakaran - Paragraph [0053], provisional paragraph [0010], note uplink grant resources assigned to that the UE; Paragraph [0066], provisional appendix page 2 step 1, note UE may switch to a four-step RACH procedure if the transmit power required to transmit message 13 is high; the transmit power requirement implies a threshold, if the UE’s transmission power is not enough, the two-step random access procedure will be used by default);
	103SUBSTITUTE SPECIFICATIONAttorney Docket No. 007412.03957\UStransmitting, by the wireless device via the first resource, a first message comprising the first preamble and the transport block (Akkarakaran - Fig. 3 step 310; Paragraphs [0051] and [0052], provisional paragraph [0009], note four-step RACH procedure, UE may transmit message 1 using a preamble, UE also sends identity of UE (data, which may be in the form of a transport block)); and
	selecting, based on a determination that a second uplink transmission power is greater than the uplink transmission power threshold, a four-step random access procedure for transmitting a second message (Akkarakaran - Paragraph [0066], provisional appendix page 2 step 1, note UE may switch to a four-step RACH procedure if the transmit power required to transmit message 13 is high; if the UE’s transmit power is enough, the four-step random access procedure will be used).
	Akkarakaran does not teach determining, based on a first ramp up power value associated with a second preamble of a second message and a second ramp up power value associated with a second transport block of the second message, a second uplink transmission power for transmitting the second message; and transmitting, via a second resource, the second message using a four-step random access procedure, wherein the transmitting the second message is based on a determination that a response to the first message has not been received within a duration threshold.
(Feuersanger - Col. 18 lines 37-42, note power allocation of the individual transport blocks to be transmitted on the respective component carriers in the uplink); and
	transmitting, via a second resource, the second message using a four-step random access procedure, wherein the transmitting the second message is based on a determination that a response to the first message has not been received within a duration threshold (Feuersanger - Fig. 8 illustrates a four-step random access procedure; Col. 16 lines 47-53, note user equipment monitors the PDCCH for reception of random access response within a given time window, retransmits the preamble (message) if it doesn’t receive a random access response within the configured time window; Col. 36 lines 39-49, note eNodeB may configure a power offset for the PRACH, retransmitted preamble).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Feuersanger into Akkarakaran in order to enable power-efficient user-terminal transmissions to maximize coverage (Feuersanger - Col. 2 lines 47-52).
	The combination of Akkarakaran and Feuersanger still does not teach determining, based on a first ramp up power value associated with a second preamble of a second message and a second ramp up power value associated with a second transport block of the second message, a second uplink transmission power for transmitting the second message.
	In an analogous art, Freda teaches determining, based on a first ramp up power value associated with a second preamble of a second message and a second ramp up power value associated with a second transport block of the second message, a second uplink transmission (Freda - Paragraph [0321], note the RACH preamble power will be ramped up until the eNB or the peer UE replies to the RACH preamble with a RACH response (containing a TPC command, which determines uplink transmit power, see Paragraph [0106]); Paragraph [0343], note the UE may perform a power ramping operation on a UL transmission, initial transmission of a transport block (for example) can be done at the desired received target power set by the eNB (using a TPC command), subsequent retransmissions could be sent with progressively higher power using a power ramping mechanism).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Freda into the combination of Akkarakaran and Feuersanger in order to improve initial access and reduce RACH retransmissions (Freda - Paragraph [0329]).

	Regarding claim 16, the combination of Akkarakaran, Feuersanger, and Freda, specifically Akkarakaran teaches the method further comprising:
	determining a third uplink transmission power for transmitting at least a third message comprising a third preamble and a third transport block (Akkarakaran - Paragraph [0058], provisional paragraph [0014], note the UE collapses message 1 (containing a sequence (preamble)) and message 3 of the four-step RACH procedure into message 13; Paragraph [0066], provisional appendix page 2 step 1b, note UE may determine the transmit power level; Paragraph [0068], note message 13 may be uplink data);
	selecting, based on a determination that the third uplink transmission power is greater than the uplink transmission power threshold, the four-step random access procedure (Akkarakaran - Paragraph [0066], provisional appendix page 2 step 1, note UE may switch to a four-step RACH procedure if the transmit power required to transmit message 13 is high); and
	transmitting, by the wireless device, the third message using the four-step random access procedure (Akkarakaran - Fig. 3 step 310; Paragraphs [0051] and [0052], provisional paragraph [0009], note four-step RACH procedure, UE may transmit message 1 using a preamble, UE also sends identity of UE (data, which may be a transport block)).

	Regarding claim 17, the combination of Akkarakaran, Feuersanger, and Freda, specifically Akkarakaran teaches the method further comprising:
	determining a third uplink transmission power associated with transmitting a third preamble for the two-step random access procedure and a third transport block (Akkarakaran - Paragraph [0058], provisional paragraph [0014], note the UE collapses message 1 (containing a sequence (preamble)) and message 3 of the four-step RACH procedure into message 13 (for two-step, see Fig. 4); Paragraph [0066], provisional appendix page 2 step 1b, note UE may need higher transmit power to transmit message 13 (Fig. 4) using the two-step RACH procedure, UE may determine the transmit power level; Paragraph [0068], note message 13 may be uplink data);
	selecting, based on the third uplink transmission power being less than or equal to the uplink transmission power threshold, the third preamble for the two-step random access procedure and a third resource for the two-step random access procedure (Akkarakaran - Paragraph [0053], provisional paragraph [0010], note uplink grant resources assigned to that the UE; Paragraph [0066], provisional appendix page 2 step 1, note UE may switch to a four-step RACH procedure if the transmit power required to transmit message 13 is high; if the UE’s transmission power is not enough, the two-step random access procedure will be used by default); and
	transmitting, by the wireless device via the third resource for the two-step random access procedure, the third preamble and the third transport block (Akkarakaran - Paragraph [0058], provisional paragraph [0014], note UE may transmit message 13 (comprising the preamble and data)).

	Regarding claim 19, Akkarakaran does not teach the method further comprising: determining, based on the determination that the second uplink transmission power is greater than the uplink transmission power threshold, a third uplink transmission power, wherein the transmitting the second message comprises transmitting the second message using the third uplink transmission power.
	In an analogous art, Feuersanger teaches the method further comprising:
	determining, based on the determination that the second uplink transmission power is greater than the uplink transmission power threshold, a third uplink transmission power (Feuersanger - Col. 18 lines 42-49, note mobile terminal reduces the transmit power for the transmission of each of the transport blocks such that the total transmit power is smaller or equal to a maximum transmit power available (interpreted as a threshold); Col. 32 lines 59-67, note mobile terminal can determine that the sum of the required transmit powers for the transport blocks exceeds the maximum transmit power available), wherein the transmitting the second message comprises transmitting the second message using the third uplink transmission power (Feuersanger - Col. 18 lines 37-42, note power allocation of the individual transport blocks to be transmitted on the respective component carriers in the uplink).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Feuersanger into the combination of Akkarakaran for the same reason as claim 15.

	Regarding claim 20, the combination of Akkarakaran, Feuersanger, and Freda, specifically Feuersanger teaches wherein the uplink transmission power threshold corresponds to a maximum transmission power of the wireless device (Feuersanger - Col. 18 lines 42-49, note total transmit power is smaller or equal to a maximum transmit power available (interpreted as a threshold)).

	Regarding claim 21, the combination of Akkarakaran and Feuersanger does not teach the method further comprising: determining, based on the first ramp up power value, an uplink power of the second preamble; and determining, based on the second ramp up power value, an uplink transmission power of the second transport block.
	In an analogous art, Freda teaches the method further comprising:
	determining, based on the first ramp up power value, an uplink power of the second preamble (Freda - Paragraph [0321], note the RACH preamble power will be ramped up until the eNB or the peer UE replies to the RACH preamble with a RACH response); and
	determining, based on the second ramp up power value, an uplink transmission power of the second transport block (Freda - Paragraph [0343], note subsequent retransmissions of a transport block could then be sent with progressively higher power using a power ramping mechanism).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Freda into the combination of Akkarakaran and Feuersanger for the same reason as claim 15.

	Regarding claim 22, the claim is interpreted and rejected for the same reason as claim 15, without the limitation of the first and second ramp up power values.

	Regarding claim 23, the claim is interpreted and rejected for the same reason as claim 15.
	Regarding claim 24, the claim is interpreted and rejected for the same reason as claim 15.
	Regarding claim 25, the claim is interpreted and rejected for the same reason as claim 19.
	Regarding claim 27, the claim is interpreted and rejected for the same reason as claim 15.

	Regarding claim 28, the claim is interpreted and rejected for the same reason as claim 15, without the limitation of the first and second ramp up power values.

	Regarding claim 29, the claim is interpreted and rejected for the same reason as claim 15.
Regarding claim 32, the claim is interpreted and rejected for the same reason as claim 15.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Akkarakaran in view of Feuersanger and Freda as applied to claim 15 above, and further in view of Ishii et al. (US 2010/0062799 A1), hereinafter referred to as Ishii.

	Regarding claim 18, the combination of Akkarakaran, Feuersanger, and Freda does not teach wherein the determining the first uplink transmission power comprises determining the first uplink transmission power is based on a path loss between the wireless device and a base station.
	In an analogous art, Ishii teaches wherein the determining the first uplink transmission power comprises determining the first uplink transmission power is based on a path loss between the wireless device and a base station (Ishii - Paragraph [0082], note in the LTE system, the mobile station may determine uplink transmission power based on a path loss on the propagation path between the mobile station and the base station).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Ishii into the combination of Akkarakaran, Feuersanger, and Freda in order to perform transmission power control to compensate for path loss, reducing interference in adjacent channels (Ishii - Paragraph [0011]).

Claims 26, 30, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Akkarakaran in view of Feuersanger and Freda as applied to claims 22 and 28 above, and further in view of Sen et al. (US 9,781,687 B2), hereinafter referred to as Sen.

	Regarding claim 26, the combination of Akkarakaran, Feuersanger, and Freda, specifically Feuersanger teaches the method further comprising:
	determining, based on the determination that the second uplink transmission power is greater than the first uplink transmission power threshold, a third uplink transmission power (Feuersanger - Col. 18 lines 42-49, note mobile terminal reduces the transmit power for the transmission of each of the transport blocks such that the total transmit power is smaller or equal to a maximum transmit power available (interpreted as a threshold); Col. 32 lines 59-67, note mobile terminal can determine that the sum of the required transmit powers for the transport blocks exceeds the maximum transmit power available), wherein the transmitting the second message comprises transmitting the second message using the third uplink transmission power (Feuersanger - Col. 18 lines 37-42, note power allocation of the individual transport blocks to be transmitted on the respective component carriers in the uplink).
	The combination of Akkarakaran, Feuersanger, and Freda does not teach wherein the transmitting the second message is further based on a determination that the third uplink transmission power is less than a second uplink transmission power threshold.
	In an analogous art, Sen teaches wherein the transmitting the second message is further based on a determination that the third uplink transmission power is less than a second uplink transmission power threshold (Sen - Col. 20 lines 4-28, note multiple thresholds for transmission power of the master radio, for example, two transmissions thresholds can be defined, where T1_high>T1_low, various allowable transmission powers can be applied based on whether or not the instantaneous transmission power exceeded the T1_high and/or T1_low).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Sen into the combination of Akkarakaran, Feuersanger, and Freda in order to finely control the radio transmission power of a wireless device, preventing hysteresis and/or exceeding the total transmission power limit (Sen - Col. 20 lines 29-49).

	Regarding claim 30, the combination of Akkarakaran, Feuersanger, and Freda does not teach wherein the plurality of uplink transmission power thresholds comprises the first uplink transmission power threshold and a second uplink transmission power threshold less than the first uplink transmission power threshold, and wherein the determining, the second uplink transmission power comprises: determining a third uplink transmission power; and adjusting the third uplink transmission power to generate the second uplink transmission power that is less than both the first uplink transmission power threshold and the second uplink transmission power threshold.
	In an analogous art, Sen teaches wherein the plurality of uplink transmission power thresholds comprises the first uplink transmission power threshold and a second uplink transmission power threshold less than the first uplink transmission power threshold (Sen - Col. 20 lines 4-12, note multiple thresholds for transmission power of the master radio, for example, two transmissions thresholds can be defined, where T1_high>T1_low), and wherein the determining, the second uplink transmission power comprises:
	determining a third uplink transmission power (Sen - Col. 20 lines 12-28, note various allowable transmission powers can be applied based on whether or not the instantaneous transmission power exceeded the T1_high and/or T1_low); and
	adjusting the third uplink transmission power to generate the second uplink transmission power that is less than both the first uplink transmission power threshold and the second uplink transmission power threshold (Sen - Col. 14 lines 43-49, note the transmission power can be dynamically adjusted according to the allowable transmission power (which depends on T1_high and/or T1_low) and in response to changes in the transmission power of the master radio).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Sen into the combination of Akkarakaran, Feuersanger, and Freda for the same reason as claim 26.

	Regarding claim 31, the combination of Akkarakaran, Feuersanger, and Freda does not teach wherein the plurality of uplink transmission power thresholds comprises the first uplink transmission power threshold and a second uplink transmission power threshold less than the first uplink transmission power threshold, and wherein the determining the second uplink transmission power comprises: determining the second uplink transmission power to be less than both the first uplink transmission power threshold and the second uplink transmission power threshold.
(Sen - Col. 20 lines 4-12, note multiple thresholds for transmission power of the master radio, for example, two transmissions thresholds can be defined, where T1_high>T1_low), and wherein the determining the second uplink transmission power comprises:
	determining the second uplink transmission power to be less than both the first uplink transmission power threshold and the second uplink transmission power threshold (Sen - Col. 14 lines 43-49, note the transmission power can be dynamically adjusted according to the allowable transmission power (which depends on T1_high and/or T1_low) and in response to changes in the transmission power of the master radio; Col. 20 lines 12-28, note various allowable transmission powers can be applied based on whether or not the instantaneous transmission power exceeded the T1_high and/or T1_low).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Sen into the combination of Akkarakaran, Feuersanger, and Freda for the same reason as claim 26.

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Akkarakaran in view of Feuersanger and Freda as applied to claim 28 above, and further in view of Ishikawa (US 7,304,970 B1).

Regarding claim 33, the combination of Akkarakaran, Feuersanger, and Freda does not teach the method further comprising receiving, from a base station, an indication of the first uplink transmission power threshold.
	In an analogous art, Ishikawa teaches the method further comprising receiving, from a base station, an indication of the first uplink transmission power threshold (Ishikawa - Col. 1 lines 31-41, note the mobile radio terminal can receive a notification of information on an uplink interference amount and a downlink transmission power, information on thresholds (corresponding to information on a power level)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Ishikawa into the combination of Akkarakaran, Feuersanger, and Freda in order to better perform call admission, reducing interference from channels carrying out data communications and improving communication quality (Ishikawa - Col. 14 lines 53-64).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Komine et al. (US 2012/0076075 A1) discloses determining transmission power of the random access preamble in contention-based and non-contention based random access procedures.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILOR HSU whose telephone number is (571)272-1729.  The examiner can normally be reached on Mon-Fri. 6:50 am - 3:10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/BAILOR C. HSU/Patent Examiner, Art Unit 2461                                                                                                                                                                                                        
/HUY D VU/Supervisory Patent Examiner, Art Unit 2461